Matter of Marsha V. v Garfield V. (2020 NY Slip Op 03601)





Matter of Marsha V. v Garfield V.


2020 NY Slip Op 03601


Decided on June 25, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 25, 2020

Friedman, J.P., Richter, Gesmer, Oing, Singh, JJ.


24305/17 11699A 11699

[*1] In re Marsha V., Petitioner-Respondent,
vGarfield ., Defendant-Appellant.


H. Fitzmore Harris, P.C., Bronx (Fitzmore Harris of counsel), for appellant.
Marsha Vaughan, respondent pro se.

Order, Family Court, Bronx County (Ruben A. Martino, J.), entered on or about March 7, 2019, which granted respondent father's motion for reargument and, upon reargument, denied his objection and confirmed the order of support and findings of the Support Magistrate, unanimously affirmed, without costs. Appeal from order, same court and Judge, entered on or about September 21, 2018, dismissing the father's objection as untimely, unanimously dismissed, without costs, as superceded by the appeal from the order granting reargument.
The court correctly determined that an award of child support to petitioner mother was proper. The record amply shows that the parties' children spent the majority of time in the mother's care and physical custody (see Bast v Rosoff, 91 NY2d 723 [1998]; Rubin v Della Salla, 107 AD3d 60 [1st Dept 2013]).
We have considered the father's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 25, 2020
CLERK